Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 10, and 18 are cancelled. Claims 1, 3-9, 11-17 and 19-20 are pending. 
With regards to claims 3, 4, 11, 12, 19 and 20  their corresponding 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections are withdrawn in view of applicant’s amendments.
With regards to claims 1-20, their corresponding 101 rejections are withdrawn in view of the applicant’s amendments.
The following prior art rejections are withdrawn in view of new grounds of rejection necessitated by applicant’s amendments:

Claim(s) 1, 9 and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US Application: US 20170139899, published: May 18, 2017, filed: Aug. 19, 2016).
Claims 2, 10 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Application: US 20170139899, published: May 18, 2017, filed: Aug. 19, 2016) in view of Lee et al (US Patent: 8589399, issued: Nov. 19, 2013, filed in: Mar. 26, 2012) and further in view of Wnek (US Application: US 2006/0242190, published: Oct. 26, 2006, filed: May 11, 2006).
Claims 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Application: US 20170139899, published: May 18, 2017, filed: Aug. 19, 2016) in view of Boguraev et al (US Application: US 20190057076, published: Feb. 21, 2019, filed: Nov. 3, 2017).
Claims 6 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Application: US 20170139899, published: May 18, 2017, filed: Aug. 19, 2016) in view of Mani et al (US Application: US 2015/0095770, published: Apr. 2, 2015, filed: Sep. 11, 2012).

NOTE
	The amendments to the independent claims regarding “… so that a core idea of the original document is rapidly and accurately summarized to implement efficient and accurate document recommendation”, appear to recite multiple intended use statements.

Allowable Subject Matter
Claims 3, 4, 7, 8, 11, 12, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 and 17 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Application: US 20170139899, published: May 18, 2017, filed: Aug. 19, 2016) in view of Mazumdar et al (US Patent: 8166045, issued: Apr. 24, 2012, filed: Mar. 30, 2007).

1. Zhao teaches a method for keyword extraction, comprising: 

receiving, at a terminal (Fig 6, paragraph 0120-0122: a computer device with a processor and memory), an original document (paragraph 0038: text is segmented from a source (text from a corpus)); 

acquiring, at the terminal, a candidate set by extracting at least one candidate phrase from the original document (paragraphs 0040, 0067: a candidate set is extracted after filtering out stop and unessential words); 

acquiring, at the terminal, an association degree between the at least one candidate phrase in the candidate set and the original document, wherein the association degree indicates a degree of similarity between the at least one candidate phrase and the original document (paragraphs 0044, 0092: inverse document frequency is used as an ‘association degree’ for the candidate phrase/word with respect to a corpus including the document/documents in the corpus to determine a degree of other similar occurrences in the corpus); 

acquiring, at the terminal, a divergence degree of the at least one candidate phrase in the candidate set, wherein the divergence degree indicates a degree of difference between the at least one candidate phrase and (paragraphs 0041-0044, 0069, 0070, 0079: a range of similarity / (divergence if less similar) is calculated between a candidate phrase and other phrases in the candidate set); and 

updating, at the terminal, the key phrase set of the original document by selecting, from the candidate set, at least one candidate phrase …  as at least one key phrase (paragraph 0050-0052, 0087: a candidate phrase/critical-keyword can be selected based upon the combination of the weights and inverse document frequencies (‘association and divergence degrees’) acquired/determined for each of the words from the earlier steps).  

However Zhao does not expressly teach … the divergence degree indicates a degree of difference between the at least one candidate phrase and a key phrase that has been selected into a key phrase set comprises an initial key phrase which is selected form the candidate set based on the association degree between each candidate phrase in the candidate set and the original document; .. updating … the key phrase set … of which the association degree is greater than a preset association degree threshold and the divergence degree is greater than a preset divergence degree threshold as at least one key phrase, so that a core idea of the original document is rapidly and accurately summarized to implement efficient and accurate document recommendation.

Yet Mazumdar et al teaches … the divergence degree indicates a degree of difference between the at least one candidate phrase and a key phrase that has been selected into a key phrase set comprises an initial key phrase which is selected form the candidate set based on the association degree between each candidate phrase in the candidate set and the original document (column 14, lines 2-17, column 14, lines 34-48: a ‘divergence’ is implemented by first measuring a distance of similarity and from 95 percent or higher, this range is considered not-divergent/redundant (the examiner interprets this region as the starting point of being not-divergent and anything outside this 'threshold range’ is to be considered not-redundant (aka MORE divergent). It is noted that the phrases being compared for divergence come from phrases having a particular association/’validity’ with the original document); .. updating … the key phrase set … of which the association degree is greater than a preset association degree threshold and the divergence degree is greater than a preset divergence degree threshold as at least one key phrase, so that a core idea of the original document is rapidly and accurately summarized to implement efficient and accurate document recommendation (column 3, lines 1-12, column 14, lines 2-17, column 14, lines 34-48: key phrases that are greater than a threshold criteria to be considered ‘valid' and ‘divergence’ is implemented by first measuring a distance of similarity and from 95 percent or higher, this range is considered not-divergent/redundant (the examiner interprets this region as the starting point of being not-divergent and anything outside this 'threshold range’ is to be considered not-redundant (aka MORE divergent/more than threshold to be considered redundant. With redundant phrases removed (and more divergent phrases remain), those will be considered to be among a key real-phrase collection/candidate to represent/summarize one or more documents as an indexing recommendation(s)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Zhao’s ability to implement an association and divergence degree for candidate phrases, such that additional association and divergence could have been included to update the key phrase set such that a core idea is represented for the document, as taught by Mazumdar et al. The combination would have allowed Zhao to have efficiently indexed one or more documents by identifying meaningful phrases.  

9. Zhao and Mazumdar et al teaches a device for keyword extraction, comprising: one or more processors;  53Attorney Docket No. 163849.00077 a non-transitory computer-readable storage medium configured to store a plurality of instructions executable by the one or more processors, wherein the one or more processors are configured to: receive an original document; acquire a candidate set by extracting at least one candidate phrase from the original document; acquire an association degree between the at least one candidate phrase in the candidate set and the original document, wherein the association degree indicates a degree of similarity between the at least one candidate phrase and the original document; acquire a divergence degree of the at least one candidate phrase in the candidate set, wherein the divergence degree indicates a degree of difference between the at least one candidate phrase and key phrase that has been selected into the key phrase set, and the key phrase set comprises an initial key phrase  which is selected from the candidate set based on the association degree between each candidate phrase in the candidate set and the original document; and update a key phrase set of the original document by selecting, from the candidate set, at least one candidate phrase  of which the association degree is greater than a preset association degree threshold and the divergence degree is greater than a preset divergence degree threshold as at least one key phrase  so that a core idea of the original document is rapidly and accurately summarized to implement efficient and accurate document recommendation, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

17. Zhao and Mazumdar et al teaches a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, the plurality of instructions, when being executed by a computing device having one or more processors to perform acts comprising: receiving an original document; acquiring a candidate set by extracting at least one candidate phrase from the original document; acquiring an association degree between at least one candidate phrase in the candidate set and the original document, wherein the association degree indicates a degree of similarity between the at least one candidate phrase and the original document; acquiring a divergence degree of the at least one candidate phrase in the candidate set, wherein the divergence degree indicates a degree of difference between the at least one candidate phrase  a key phrase that has been selected into a key phrase set, and the key phrase set comprises an initial key phrase which is selected from the candidate set based on the association degree between each candidate phrase in the candidate set and the original document; and 58Attorney Docket No. 163849.00077 updating a key phrase set of the original document by selecting, from the candidate set, the at least one candidate phrase of which the association degree is greater than preset association degree threshold and the divergence degree is greater than a preset divergence degree threshold, so that a core idea of the original document is rapidly and accurately summarized to implement efficient and accurate document recommendation, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.    

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Application: US 20170139899, published: May 18, 2017, filed: Aug. 19, 2016) in view of in view of Mazumdar et al (US Patent: 8166045, issued: Apr. 24, 2012, filed: Mar. 30, 2007) and further in view of Boguraev et al (US Application: US 20190057076, published: Feb. 21, 2019, filed: Nov. 3, 2017).

5. The method of claim 1, Zhao teaches wherein extracting, at the terminal, the at least one candidate phrase from the original document, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However Zhao and Mazumdar et al does not expressly teach …  extracting, at the terminal, the at least one candidate phrase that matches with a preset phrase granularity from the original document according to a candidate phrase extraction rule determined based on the preset phrase granularity, wherein the at least one candidate phrase that matches with the preset phrase 51Attorney Docket No. 163849.00077 granularity comprises a nominal phrase combined by a modifying word and a nominal word.  

Yet Boguraev et al teaches …  extracting, at the terminal, the at least one candidate phrase that matches with a preset phrase granularity from the original document according to a candidate phrase extraction rule determined based on the preset phrase granularity, wherein the at least one candidate phrase that matches with the preset phrase 51Attorney Docket No. 163849.00077 granularity comprises a nominal phrase combined by a modifying word and a nominal word (Fig 5, paragraph 0118: according to a preset phrase granularity that matches a noun phrase, verb phrase, prepositional phrase, etc , and Nominal phrase, an extraction is performed. The nominal phrase is combined by a modifying adjective such as ‘high’ and nominal word such as ’cholesterol’.).  

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Zhao and Mazumdar et al’s ability to extract a candidate phrase, such that a matching of a preset phrase granularity from the original document is implemented, as taught by Boguraev et al. The combination would have allowed Zhao and Mazumdar et al to have recognized different meanings for a word based upon context (Boguraev et al, paragraph 0017).

13. The device of claim 9, the combination of Zhao, Mazumdar et al and Boguraev teaches wherein the one or more processors are further configured to: extract the at least one candidate phrase that matches with a preset phrase granularity from the original document according to a candidate phrase extraction rule determined based on the preset phrase granularity, wherein the at least one candidate phrase matches with the preset phrase granularity comprises a nominal phrase combined by a modifying word and a nominal word, as similarly explained in the rejection for claim 5, and is rejected under similar rationale.  

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Application: US 20170139899, published: May 18, 2017, filed: Aug. 19, 2016) in view of in view of Mazumdar et al (US Patent: 8166045, issued: Apr. 24, 2012, filed: Mar. 30, 2007) and further in view of Mani et al (US Application: US 2015/0095770, published: Apr. 2, 2015, filed: Sep. 11, 2012).

6. The method of claim 1, Zhao teaches further comprising: acquiring, at the terminal, a denoised document by extracting at least one verbal, nominal or adjective word from the original document; calculating, at the terminal, a document characteristic vector using the denoised document and a vector generation model, wherein the vector generation model … (paragraphs 0067-0070: the document is filtered/denoised such that words are extracted using vector generation model /tool such as word-2-vec ); acquiring, at the terminal, a to-be-clustered word set by selecting, from the denoised document, at least one … word or phrases, wherein the …  phrases … (paragraph 0043: the words are to be clustered against an existing clustered set of words) ; acquiring, at the terminal, a word characteristic vector of at least one to-be- clustered word based on the to-be-clustered word set and the vector generation model (paragraph 0043: a word characteristic vector is generated); and determining, at the terminal, at least one cluster set based on the original document by clustering the at least one to-be-clustered word according to the word characteristic vector (paragraph 0043 a cluster set is determined).  

However Zhao and Mazumdar et al does not expressly teach extracting at least one extracting at least one verbal, nominal or adjective word from the original document; calculating, at the terminal, a document characteristic vector using the denoised document and a vector generation model is trained based on an unlabeled corpus; … wherein the nominal phrases are combined by a modifying word and the at least one nominal word.

Yet Mani teaches one extracting at least one verbal, nominal or adjective word from the original document; calculating, at the terminal, a document characteristic vector using the denoised document and a vector generation model is trained based on an unlabeled corpus; … wherein the nominal phrases are combined by a modifying word and the at least one nominal word (paragraphs 0051 and 0079: words can be extracted, that include nominal words such as ‘computer’ that is modified by the adjective ‘rogue’ while denoised by removing other terms/phrases. Additionally, a document characteristic vector is generated to have weighted features based on the normalized/denoised document using a model trained upon statistics of unlabeled document content).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Zhao and Mazumdar et al’s ability to denoise a document and extract specific words for word vector generation based upon a vector model and for word clustering, such that the extraction of the words could have included at least nominal or adjective words and a document characteristic vector is generated using the vector model (that is based/trained on unlabeled corpus data), as taught by Mani. The combination would have allowed Zhao and Mazumdar et al to have allowed the user to efficiently searched for a document having contents of interest without relying on trial and error (Mani, paragraph 0005). 

14. The device of claim 9, the combination of Zhao, Mazumdar et al and Mani teaches wherein the one or more processors are further configured to: acquire a denoised document by extracting at least one verbal, nominal or adjective word from the original document; calculate a document characteristic vector using the denoised document and 56Attorney Docket No. 163849.00077 a vector generation model, wherein the vector generation model is trained based on an unlabeled corpus; acquire a to-be-clustered word set by selecting, from the denoised document, at least one nominal word or nominal phrases, wherein the nominal phrases are combined by a modifying word and the at least one nominal word; and acquire a word characteristic vector of at least one to-be-clustered word based on the to-be-clustered word set and the vector generation model; and determine at least one cluster set based on the original document by cluster the at least one to-be-clustered word according to the word characteristic vector, as similarly explained in the rejection of 6, and is rejected under similar rationale.  

 Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
With regards to claim 1, the applicant argues that Zhao teaches “the inverse document frequency indicates a degree of similarity between the candidate key word and the other documents rather than a degree of similarity between the candidate phrase and the original document. Therefore, ‘the inverse document frequency’ in Zhao does not equate with the ‘association degree’ in amended claim 1”.

However the examiner respectfully points out that the original document is also contrasted as it is part of the corpus (for which a corpus also can be interpreted as a single document/collection of text). It appears the applicant is arguing that the association degree is calculated to ONLY the original document for which the candidate phrase occurs, however the claim does not comprise such limitations. Also as explained, a single corpus can be also interpreted as a document that contains a collection of document texts, and the examiner suggests the applicant consider clarifying the bounds for the term original document.

The applicant also argues that neither Zhao, Lee nor Wnek teaches the newly amended claim language. In response to the newly amended claim language and scope, the examiner respectfully directs attention to the new Mazumdar et al reference that is now applied to Zhao in the rejections above for an explanation as to how the new combination addresses/teaches the applicant’s amended claim language.
With regards to claims 5 and 6, the applicant argues they are allowable since they depend upon claim 1. However claim 1 has been shown/explained to be rejected and thus, this argument is not persuasive.
With regards to claims 9 and 17, the applicant argues that they are allowable for reasons presented by the applicant for claim 1. However this argument is not persuasive since the applicant’s arguments have been shown/explained to be rejected above.
With regards to claims 13 and 14, the applicant argues they are allowable since they depend upon claim 9. However claim 9 has been shown/explained to be rejected and thus, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178